Title: To John Adams from Benjamin Franklin, 5 October 1781
From: Franklin, Benjamin
To: Adams, John



Passy Oct 5 1781
Sir 

 I congratulate your Excellency on your Recovery. I hope this Seasoning will be the means of securing your future Health, by accomodating your Constitution to the Air of that Country. 
Here are Advices from Admiral de Grasse, which left him the 13th of August coming out of Straits of Bahama, with 28 Sail, of the Line; bound to Chesapeak Bay: unless he should meet at Sea a call to N. York from General Washington. He took with him from the Islands 3,600 Land Troops, which with his marines make near 6,000 Men capable of acting either against Cornwallis or in the Siege of New York: and the 8 Sail under M. de Barras at Boston joining him will make a Sea Force superior to any expected of the Enemy in those Seas, so that we may hope for some good News from that Quarter.
 Since the Letter your Excellency honour’d me with of the 25 of August, I have learnt nothing new of the Mediation. It seems to be  at present in a State of Stagnation. Any farther Proceedings in it that may come to my Knowledge shall be immediately communicated to you. This Court appears attentive not only to the Interest of the United States, but to their Honour. England seems not yet tired enough of the War to think seriously of an Accommodation, and till then our new Commission will hardly afford us much Employment, or make it necessary for us to appoint a Secretary in its Service: I send however enclosed a Copy of the Minute of Congress relating to that Appointment. I have not heard of M. Dana’s Arrival at Petersburg: If your Excelly has receiv’d any communicable Advices from him, I shall be glad to see them, and to know whether he is likely to continue there. Enclosed is a Letter for him, and another for yourself: they appear to me to have been opened; but they are in the State I received them under Cover from M. Nesbitt of L’Orient. 
 A Letter from America that has been shown me, mentions a Resolution of Congress to exchange General Burgoyne for Mr. Laurens; but I have never seen that Resolution. Do you know any thing of it? I have a Letter from Mr Burke on the Subject of that General, which I am at a loss to answer.
 I received Mr. Thaxter’s Letter relating to the Mast-Contracts, and communicated it to Mr. de Vergennes, who I suppose will write about that Affair to M. de la Luzerne. Is it possible that a Project of supplying England with that Article from any of the Inhabitants of the United States can be executed? I have no Conception of the Means. 
I am glad to hear that the Loan from Holland is likely to succeed: for without it, those obtain’d here for our Service will not afford Payment of the List shown me the other Day by M. Grand, of your Acceptations falling due in Novr. December, January and February next, amounting to Bo. 217,932.2/3. It is a Demand I had no previous Knowledge of, and therefore I hope it is not expected of me to answer it. I have accepted the Bills mentioned in yours of the 24th past as drawn by you upon me on that day: But the great Sum abovementioned it will be out of my Power to accept if you should draw for it, no Provision being made for it in our last Grants. 

With great Respect, I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin

